MEMORANDUM OPINION


No. 04-03-00845-CR

Terry E. MCDOWELL,
Appellant

v.

The STATE of Texas,
Appellee

From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 1998-CR-1964W
Honorable Raymond Angelini, Judge Presiding
 
Opinion by:    Rebecca Simmons, Justice
 
Sitting:            Catherine Stone, Justice
Sarah B. Duncan, Justice
Rebecca Simmons, Justice

Delivered and Filed:  June 1, 2005 

AFFIRMED
            Terry E. McDowell was charged with possession of marijuana.  Pursuant to a plea bargain
agreement, McDowell was placed on deferred adjudication community supervision.  On November
4, 2003, McDowell’s guilt was adjudicated, but she was again placed on community supervision. 
On November 7, 2003, McDowell filed a pro se notice of appeal.  On December 9, 2003, McDowell
appeared with her appointed attorney before the trial court and requested that she be sentenced
because she did not want to comply with a condition of her community supervision, namely
participating in the DAPVF Facility’s program.  The trial court imposed sentence but reduced the
sentence to one year in state jail.
            At the December 9, 2003 hearing, McDowell’s attorney stated that McDowell wanted to
withdraw her appeal; however, no further action was taken with regard to the appeal.  When no
appellant’s brief was filed, we abated this appeal and remanded the case to the trial court to consider
appellate counsel’s motion to withdraw.  Appellate counsel represented to the trial court that
McDowell had served her time and was released from the state jail.  Prior to her release, appellate
counsel spoke with McDowell, and McDowell informed appellate counsel that she wanted to waive
her appeal.  After McDowell was released, she moved from the State of Texas, and appellate counsel
stated that she had no means of contacting McDowell.
            Having made every effort to protect McDowell’s rights, we have reviewed the record for
unassigned fundamental error and found none.  Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App.
1994); Carroll v. State, 75 S.W.3d 633, 634 (Tex. App.—Waco 2002, no pet.).  Accordingly, we
affirm the trial court's judgment.
Rebecca Simmons, Justice

DO NOT PUBLISH